DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 4 December 2020 as a Request for Continuing Examination as a response to the Final Office Action issued 16 September 2020.  Claims 1-3, 5, 6, 9, 11-13, 15, and 17-25 are pending and considered below
Response to Arguments
Claim Rejections - 35 USC § 101
Applicant’s arguments and amendments, see Remarks/Amendments, filed 4 December 2020, with respect to the rejection of pending claims 1-3, 5, 6, 9, 11-13, 15, and 17-25 under 35 USC 101 have been fully considered and are persuasive.  The rejection of pending claims 1-3, 5, 6, 9, 11-13, 15, and 17-25 under 35 USC 101 has been withdrawn. 
Applicants incorporated into the independent claims elements of the written description paragraphs [94] and [95] which specify the generation in real time of additional content for inclusion in a creative brief that is being edited in accordance with a prediction of performance of the creative brief, the prediction made with machine learning in real time.  The Examiner continues to maintain that the claimed invention is directed to an abstract idea or judicial exception related to certain methods of organizing human activity such as advertising, marketing or sales activities or behaviors.  However, the incorporation of the elements of the specification including real time generation of additional content for inclusion on the creative brief generation interface in accordance with machine learning techniques into the claims renders the claims further directed to a practical application, the practical application of real time determination of predicted creative brief schema.  Thus while the instant invention, as analyzed under Prong One Step 2A is maintained to be directed to an abstract idea, under analysis with respect to Prong Two Step 2A, the claims are determined to be directed to a practical application and are thus statutorily eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 4 December 2020, with respect to the rejection of pending claims 1-3, 5, 6, 9, 11-13, 15, and 17-25 under 35 USC 103 have been fully considered and are persuasive.  The rejection of pending claims 1-3, 5, 6, 9, 11-13, 15, and 17-25 under 35 USC 103 has been withdrawn. 

Reasons for Allowance
Claims 1-3, 5, 6, 9, 11-13, 15, and 17-25 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Pani et al. (20140114746) in view of Zeng et al. (20180040029) discloses a method, system, and computer readable medium comprising: 
receiving, by the at least one computing device, a creative brief including data describing a digital content creation project; 
standardizing the creative brief to have a format according to a creative brief schema associated with a particular service provider to form a standardized creative brief, the creative brief schema deployed by the particular service provider in connection with providing a service supporting digital content creation in a digital content editing application by using standardized creative briefs; 

However, the combination of Pani in view of Zeng does not teach at least: 
	generating, by the at least one computing device, a brief-based prediction regarding how a current version of digital content, while the current version of digital content is being created modified within the digital content editing application, is predicted to perform with an audience of client device users, the current version of digital content being modified in connection with the digital content creation project, the brief-based prediction generated using machine learning and 
based on the data describing the digital content creation project from the standardized brief; and 
	generating, by the at least one computing device and based on the brief-based prediction, additional digital content for presentation via the digital content editing application at a client device while the current version of the digital content is being modified.

Moreover, the missing claimed elements from the combination of Pani in view of Zeng are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Pani in view of Zeng because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for generating, by the at least one computing device, a brief-based prediction regarding how a current version of digital content, while the current version of digital content is being created modified within the digital content editing application, is predicted to perform with an audience of client device users, the current version of digital content being modified in connection with the digital content creation project, the brief-based prediction generated using machine learning and based on the data describing the digital content creation project from the standardized brief; and generating, by the at least one computing device and based on the brief-based prediction, additional digital content for presentation via the digital content editing application at a client device while the current version of the digital content is being modified. 

	Examiner notes that independent claims 13 (system) and 19 (storage medium), while not exact duplicates of independent claim 1, contain the same or similar elements as determined to be patentable subject matter and are therefore allowable. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682